 Case 1:20-cv-00916-TSE-JFA Document 1 Filed 08/12/20 Page 1 of 10 PageID# 1


                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION
_______________________________________________
                                                )
TIFFANY CAMPBELL, on behalf of herself and all )      No.
others similarly situated,                      )
                                                )     CLASS ACTION
      Plaintiff,                                )     COMPLAINT
v.                                              )
                                                )     TRIAL BY JURY
NORTHWEST FEDERAL CREDIT UNION,                 )     DEMANDED
                                                )
       Defendant.                               )
_______________________________________________ )

                                             Introduction

        1.       Plaintiff brings this action and causes of action to challenge the unlawful and

harassing practices of defendant Northwest Federal Credit Union related to its use of a

standardized form, post-repossession notice, which fails to contain the required information,

prior to selling the collateralized goods. Plaintiff seeks–for herself, those similarly situated, and

for the general public–injunctive and declaratory relief, restitution, statutory damages, and costs

and expenses.

                                       Jurisdiction and Venue

        2.       This Court has jurisdiction under 28 U.S.C. § 1332(d)(2)(A).

        3.       The Court has jurisdiction over Defendant and venue is proper in this district under

28 U.S.C. § 1391(b), because the acts and transactions that give rise to this action occurred, in

substantial part, in this district. Additionally, both Plaintiff and Defendant are domiciled within

this district.

                                                Parties

       4.        Plaintiff Tiffany Campbell (“Campbell”) is a natural person and a resident and a

citizen of the Commonwealth of Virginia, who entered into a contract for a motor vehicle which

was financed by defendant Northwest Federal Credit Union, making it a secured party.
                                                   1
Case 1:20-cv-00916-TSE-JFA Document 1 Filed 08/12/20 Page 2 of 10 PageID# 2


       5.      Defendant Northwest Federal Credit Union(“Northwest” or “Defendant”) is a

federal credit union, with its principal place of business in the Herndon, Virginia, which provides

direct financing and accepts assignment of financing from around the United States of America

for installment contracts for collateralized goods (in this instance, the collateral was a motor

vehicle that Plaintiff purchased), subject to various laws including, but not limited to, the

Uniform Commercial Code (cited as the “UCC”).

                                        Factual Allegations

       6.      On or about January 25, 2018, Campbell purchased a used 2012 Cadillac Escalade

V8 (the “vehicle”) from Moore Cadillac of Chantilly.

       7.      Campbell financed the vehicle purchase through Northwest by virtue of a Closed

End Note, Disclosure, Loan and Security Agreement (“Security Agreement”). A copy of the

Security Agreement is attached hereto as Exhibit 1.

       8.      Campbell purchased the vehicle primarily for her personal, family, or household

purposes.

       9.      The vehicle is a consumer good, as defined by Virginia Code §8.9A-102(23).

       10.     The vehicle is a collateral, as defined by Virginia Code §8.9A-102(12).

       11.     Northwest is a secured party of the Security Agreement for the vehicle, as defined

by Virginia Code §8.9A-102(73).

       12.     Campbell defaulted on her obligations under the Security Agreement.

       13.     Following Campbell’s default on her obligations under the Security Agreement,

Northwest repossessed the vehicle.

       14.     Virginia Code §8.9A-613 and 614 require that the creditor provide written notice

to the debtor containing certain information and disclosures, following repossession and prior to

disposition of the collateral.


                                                  2
Case 1:20-cv-00916-TSE-JFA Document 1 Filed 08/12/20 Page 3 of 10 PageID# 3


       15.     Virginia Code §8.9A-613(1)(E) further provides that the notice must “state[ ] the

time and place of a public disposition or the time after which any other disposition is to be

made.”

       16.     In other words, if a private sale is to be made after a public sale is unsuccessful, the

creditor must disclose the time after which the private sale is to be made.

       17.     After repossession of the vehicle, on or about April 8, 2020, Northwest sent via

U.S. Mail to Plaintiff a letter entitled “NOTICE OF OUR PLAN TO SELL PROPERTY” (the

“Notice”), a copy of which is attached as Exhibit 2 and incorporated herein by reference.

       18.     Campbell received the Notice several days after the date on the letter.

       19.     Campbell read the Notice some time near the time that she received it.

       20.     The Notice (Exhibit 2) disclosed that the collateral would be sold by public

auction, but failed to disclose the location of such sale. Instead, the notice merely provides that

the sale will be at ADESA Washington DC.

       21.     No address for ADESA Washington DC is provided.

       22.     Confusingly, ADESA Washington DC is not located in Washington DC, but rather

in Sterling, Virginia.

       23.     Moreover, Northwest violated Virginia Code § 8.9A-613(1)(E) by saying if

Northwest cannot sell it at the dealer’s auction, it will “thereafter attempt to sell the collateral by

subsequent private sale”.

       24.     This non-specific notice does not comply with the requirement for private sale,

under which Northwest must “state[ ] the time and place of a public disposition or the time after

which any other disposition is to be made.”

       25.     In other words, Northwest violated Virginia Code § 8.9A-613(1)(E) by failing to

state that if a public sale is unsuccessful, then after a specific, disclosed date and time, a private

sale will be made.
                                                   3
Case 1:20-cv-00916-TSE-JFA Document 1 Filed 08/12/20 Page 4 of 10 PageID# 4


      26.     Thus, the Notice failed to conform to legal requirements for such notice.

      27.     Subsequent to the Notice, Northwest sold the collateral.

      28.     The Notice is a standardized form that Northwest uses many times, after a debtor

has failed to comply with the terms of a contract involving a collateral.

      29.     Northwest’s omission on the Notice of the location of the public sale has deprived

Campbell and the class members of their right to oversee the sale of the collateral and to place a

bid at the auction for such goods, which resulted in concrete and tangible damage to such

persons.

      30.    Northwest’s omission on the Notice of the time after which a private sale may occur

has deprived Campbell and the class members of their right to oversee the sale of the collateral

and to redeem the collateral before said private sale, which resulted in concrete and tangible

damage to such persons

      31.     As a result of the foregoing acts and omissions, Campbell and the class members

were unable to attend and oversee the disposition of the collateral, in a manner in which the

legislature has put in place to protect and safeguard debtors. Campbell and the class members

were thus deprived of statutory verification rights which they would otherwise have had under

the applicable laws. In other words, Campbell and the class members suffered an informational

injury as a result of being deprived of disclosures to which they were legally entitled, and as a

result of being supplied misleading and incomplete information. This injury also created a

material risk of financial harm to debtors that the legislature intended to prevent by enacting

various statutes, such as the UCC.

      32.     The acts and omissions of Northwest described above injured Campbell and the

class members in a particularized way, in that Northwest was obligated by laws (including, but

not limited to Virginia Code §8.9A-613, 614 and 616) to supply complete and non-misleading

information to the debtor specifically, by virtue of the fact that Northwest had repossessed and
                                                 4
Case 1:20-cv-00916-TSE-JFA Document 1 Filed 08/12/20 Page 5 of 10 PageID# 5


was attempting to sell the collateral. Moreover, Northwest was obligated by numerous laws to

supply full information concerning the location of the public sale and the time after which a

private sale would occur, not to the public at large, but to Plaintiff and class members

specifically, as a pre-condition of selling the collateral.

       33.     As a result of Northwest’s failure to provide proper notification prior to the

disposition of the collateral, Northwest is not entitled to pursue any deficiency balance against

the debtor.

       34.     As a result of Northwest’s failure to provide proper notification prior to the

disposition of the collateral, Northwest is liable for the damages specified under Virginia Code

§8.9A-625.

       35.        Virginia Code §8.9A-625 provides that if a secured party fails to provide proper

notification prior to the disposition of collateral that is consumer goods, the secured party is

obligated for statutory damages in the amount not less than the credit service charge plus ten

percent of the principal amount of the obligation, or the time price differential plus ten percent of

the cash price.

       36.     Under Virginia Code §8.9A-626, when a secured creditor fails to comply with the

UCC notice requirements, the proceeds of a disposition of collateral are presumed to be equal to

the sum of the indebtedness. Thus, it is statutorily presumed that the secured party is due no

deficiency after the disposition of the collateral.

       37.     The Class Representative is informed and believes and on that basis alleges that, in

the four (4) years preceding the filing of the Complaint herein, Northwest has unlawfully

collected or attempted to collect deficiency balances from consumers issued defective post

repossession notices, without ever overcoming the statutory presumption barring the collection

of such deficiencies in other instances.


                                                      5
Case 1:20-cv-00916-TSE-JFA Document 1 Filed 08/12/20 Page 6 of 10 PageID# 6


      38.     In addition to the unlawful collection or attempt to collect deficiency balances

from consumers, Northwest has maintained a practice and policy of reporting to three national

consumer reporting agencies, to wit: Equifax, Experian and Trans Union (hereinafter referred to

collectively as the “CRAs”) derogatory information concerning the Class representative and the

members of the class which failed to account for the statutory presumption described herein.

      39.     Under Virginia Code 8.9A-625(a), if a secured party is not proceeding in

accordance with the Article 9A of the UCC as enacted by Virginia, a court may order or restrain

collection, enforcement or disposition of collateral.

                                     Class Action Allegations

      40.     Campbell brings this action for herself and on behalf of all other persons, in a class

defined as follows:

              (i) all natural persons, (ii) to whom Northwest sent–following repossession of the
              collateral–a Notice in a form substantially similar or materially identical to Exhibit
              2 (iii) that omitted the location of the public auction of such collateral or the time
              after which a private sale would occur (iv) during the four-year period prior to the
              filing of this complaint through the date of class certification.

      41.     Campbell is informed and believes that the size of the proposed class exceeds 50

and is so numerous that joinder of all members would be impracticable. Campbell is unable to

state the precise number of members of the proposed class, because that information is in the

possession of Northwest.

      42.     There is a commonality of questions of law and fact common to the proposed class

that predominate over questions affecting only individual members. These questions include,

inter alia, whether the notice attached as Exhibit 2 violates the requirements of the applicable

statutes, and if so, the result of such violation, such as whether Northwest is prohibited from

seeking a deficiency from the debtor and/or how much in damages the debtor may be awarded

because of the defective notice.

      43.     Campbell’s claims are typical of those of the class she seeks to represent.
                                                 6
Case 1:20-cv-00916-TSE-JFA Document 1 Filed 08/12/20 Page 7 of 10 PageID# 7


      44.     Campbell states that the questions of law or fact common to class members

predominate over any questions affecting only individual members, and that a class action is

superior to other available methods for fairly and efficiently adjudicating the controversy. The

matters pertinent to these findings include: (A) the class members’ interests in individually

controlling the prosecution or defense of separate actions; (B) the extent and nature of any

litigation concerning the controversy already begun by or against class members; (C) the

desirability or undesirability of concentrating the litigation of the claims in the particular forum;

and (D) the likely difficulties in managing a class action.

      45.     A class action is superior to other methods for the fair and efficient adjudication of

this controversy. Because the damages suffered by the individual class members may be

relatively small compared to the expense and burden of litigation, it would be impracticable and

economically infeasible for class members to seek redress individually. The prosecution of

separate actions by the individual class members, even if possible, would create a risk of

inconsistent or varying adjudications with respect to individual class members and would

establish incompatible standards of conduct for the defendant. Moreover, because most class

members are unaware of their right to know the location of the public sale of their repossessed

secured property, or the time after which a private sale would occur under the applicable statute,

they are unlikely to bring an independent action, and a class action is the only way that these

violations can be rectified.

      46.     Campbell contemplates that, subject to court approval, written notice shall be

given to members of the proposed class, once the class is certified.

      47.     Injunctive relief is appropriate for the class. Class certification is appropriate

because Northwest has acted on grounds generally applicable to the class, making equitable

relief appropriate with respect to Campbell and the class members.


                                                  7
Case 1:20-cv-00916-TSE-JFA Document 1 Filed 08/12/20 Page 8 of 10 PageID# 8


                                 FIRST CAUSE OF ACTION
                   Violating the Virginia Code §8.9A-613, 614, 625 and 626

       48.    Campbell realleges and incorporates by reference the allegations set forth above.

       49.    The Notice, a copy of which is attached as Exhibit 2, failed to state the location of

the public sale for repossessed collateral, contrary to Virginia Code §8.9A-613 and 614.

       50.    The Notice, a copy of which is attached as Exhibit 2, failed to state the time after

which a private sale for repossessed collateral would occur, contrary to Virginia Code §8.9A-613

and 614.

       51.    This information has been determined by the legislature as being essential for the

debtor’s decision-making process with respect to the unpaid balance being claimed by a secured

party (Northwest) following repossession of the collateral.

       52.    In particular, Campbell seeks class certification and a declaration that she and

members of the class are not liable to Northwest for any deficiency balance following such sale;

an injunction prohibiting Northwest from attempting to collect, directly or indirectly, any

deficiency balance and requiring Northwest to refund any claimed deficiency balance it has

collected from the class; an award of statutory damages against Northwest of not less than the

credit service charge plus 10% of the principal amount of the obligation, under Virginia Code

§8.9A-625; pre judgment interest to the extent permitted by law; and such other and further relief

the Court deems just and proper.

                                SECOND CAUSE OF ACTION
                                   For Declaratory Relief

      53.    Campbell realleges and incorporates by reference the allegations set forth above.

      54.     An actual controversy has arisen between Campbell and the members of the

proposed class, on the one hand, and Northwest, on the other hand, as to their respective rights,

remedies and obligations. Specifically, Campbell alleges that the acts and practices of Northwest

as alleged, above, violate the UCC and are unlawful, unfair, and/or fraudulent, and that Campbell
                                                 8
Case 1:20-cv-00916-TSE-JFA Document 1 Filed 08/12/20 Page 9 of 10 PageID# 9


and members of the class are therefore not liable, and never were liable, for any balances or the

excessive balances represented. It is believed that Northwest contends or will contend to the

contrary.

      55.     Accordingly, Campbell seeks a declaration as to the respective rights, remedies,

and obligations of the parties.

                                     Demand for Jury Trial

      56.     Plaintiff demands a trial by Jury.

                                        Prayer for Relief

      WHEREFORE, Plaintiff prays that this Court grant the following relief in her favor, and

on behalf of the class, and that judgment be entered against the Defendant for the following:

      1. For an order certifying this case as a class action;

      2. For an order and judgment finding and declaring that Northwest’s acts and practices as
         challenged herein are unlawful, unfair and fraudulent, including but not limited to an
         order restraining Northwest from any attempt to collect or enforce any claimed
         deficiency balance owed by Plaintiff or any Class Member;

      3. For an order and judgment preliminarily and permanently enjoining Northwest from
         engaging in the practices challenged herein and from being able to collect any such
         amounts, whether by reporting such amounts on the affected debtor’s credit reports,
         reporting a deficiency balance to any credit reporting agency, assigning or transferring
         such purported deficiency balance to any third party (such as a debt buyer or other
         debt collection agency), filing a lawsuit against such debtor for the deficiency balance,
         or entry of a default judgment against such debtor, and requiring Northwest to refund
         any moneys collected.

      4. For an order of restitution in an amount to be determined at trial to restore to all
         affected debtors, in interest, all money acquired by means of Northwest’s unlawful,
         unfair and fraudulent practices, which amount is at least equal to all sums collected for
         alleged deficiency balances, and all interest and profit earned thereon;

      5. For an award of damages under Virginia Code §8.9A-625 and if the collateral is a
         consumer good, damages of not less than the credit service charge plus 10% of the
         principal amount of the obligation;

      6. For pre-judgment interest to the extent permitted by law; and

      7. For such other relief as the court may deem just and proper.

                                                   9
Case 1:20-cv-00916-TSE-JFA Document 1 Filed 08/12/20 Page 10 of 10 PageID# 10


                                   PLAINTIFF,
                                   TIFFANY CAMPBELL,
                                   Individually And On Behalf Of The Class,

                                   /s/ Thomas R. Breeden
                                   Thomas R. Breeden, Virginia Bar No. 33410
                                   Thomas R. Breeden, P.C.
                                   10326 Lomond Drive
                                   Manassas, VA 20109
                                   Tel: (703) 361-9277
                                   Fax: (703) 337-0441
                                   Email: trb@tbreedenlaw.com


                                   Brian L. Bromberg
                                   Bromberg Law Office, P.C.
                                   26 Broadway, 27th Floor
                                   New York, NY 10004
                                   Tel: (212) 248-7906
                                   Fax: (212) 248-7908
                                   Email: brian@bromberglawoffice.com
                                   (Pro Hac Vice to be filed)




                                     10
